ACCEPTED

08-21-00011-CV

EIGHTH COURT OF APPEALS
EL PASO, TEXAS

3/11/2021 10:44 AM
ELIZABETH G. FLORES
CLERK

Appeal No. 08-21-00011-CV

FILED IN
8th COURT OF APPEALS
EL PASO, TEXAS

3/11/2021 10:44:37 AM

ELIZABETH G. FLORES
Clerk

In the Court of Appeals
For the
Eighth District of Texas

EI Paso, Texas

 

Vanessa Bolanos, Mayra Bolanos, and Shelia Walton, as Next Friend of Juan
Manuel Solis, Decedent

The Purple Goat, LLC

 

Appellant’s Brief

Crocker Russell & Associates
2401 Callender Road, Suite 103
Mansfield, Texas 76063

Tel. (817) 482-6570

Ali Crocker Russell

Texas Bar No. 24098868
Email: ali@cralawfirm.com
Attorney for Appellant

Page 1 of 30
IDENTITY OF PARTIES AND COUNSEL

Vanessa Bolanos, Mayra Bolanos, and Shelia Walton as Next Friend of Juan
Manuel Solis, Decedent, Appellant

Appellant & Trial Counsel: Ali Crocker Russell
Crocker Russell & Associates
2401 Callender Road, Suite 103
Mansfield, Texas 76063
Texas Bar No. 24098868
Email: ali@cralawfirm.com

The Purple Goat, Appellee

Appellee Counsel David Colley
Fletcher, Farley,
Shipman & Salinas, LLP
9201 N. Central Expressway, Ste. 600
Dallas, Texas
Texas Bar No. 04583600
Email:David.colley @fletcherfarley.com

Page 2 of 30
Table of Contents

IDENTITY OF PARTIES & COUNSEL... 00. ee ee cnet ne tte tee nes
INDEX OF AUTHORITIES... 0.00. cece cece cent een eee ene tne eee eee eee:
STATEMENT OF FACTS... 0.0. ce een een een een ene ene tne eenes
CERTIFICATE OF COMPLIANCE... 0.0... cec cece cee een ten ence eneees
CERTIFICATE OF SERVICE... 0... ce een nent n een ene ene tee eee anes

Page 3 of 30

.10

11

.13

WAS

.. 18

26

1.28

128

29

... 30
INDEX OF AUTHORITIES

STATE CASES

Sabre Travel Int’l v. Deutshe Lufthansa, 567 S.W.3d 725, 730 (Tex. 2019)

Long v. State, 2012 Tex. App. LEXIS 6201 (Tex. App. — Austin July 25, 2012, no
pet.)

The Corp. of the President of the Church of Jesus Christ of Latter-Day Saints v.
Doe, 2013 Tex. App. LEXIS 12543 (Tex. App. — Corpus Christi Oct. 10, 2013, no
pet.)

Double Diamond Del., Inc. v. Walkinshaw, 2013 Tex. App. LEXIS 12447 (Tex.
App. — Dallas Oct. 7, 2013, no pet.)

ADT Sec. Servc. Van Peterson Fine Jewelers, 2015 Tex. App. LEXIS 7831 (Tex.
App. — Dallas July 29, 2015, no pet.) citing Gulf Coast Asphalt Co. v. Lloyd, 457
S.W.3d 539, 543-44 (Tex. App. — Houston [14 Dist.] 2015, no pet.) quoting Renee
Forinash McElhaney, Toward Permissive Appeal in Texas, 29 ST. MARY’S L.J.
729, 747-49 (1998).

Exxon Corp. v. Quinn, 726 S.W.2d 17, 20 (Tex. 1987).”
Otis Engineering Corp. v. Clark, 668 S.W.2d 307 (Tex. 1983)

Spruiell v. Schlumberger Limited, 809 S.W.2d 935 (Tex. App. — Texarkana [6"
Dist.] 1991)

Greenfield Energy, Inc. vy. Duprey, 252 S.W.3d 721, 733 (Tex. App. — Houston
[14 Dist.] 2008, no pet.)

Coleman vy. Klockner & Co. AG, 180 S.W.3d 577, 587 (Tex. App. — Houston [14
Dist.] 2005, no pet.)

Page 4 of 30
Continental Airlines, Inc. v. Kiefer, 920 S.W.2d 274, 276-77 (Tex. 1996)

Science Spectrum v. Martinez, 941 S.W.2d 910 (Tex. 1997)

Fort Worth Osteopathic Hosp. Inc. v. Reese, 148 S.W.3d 94, 99 (Tex. 2004)

LMB, Ltd. v. Moreno, 20] S.W.3d 686, 687 (Tex. 2006)

Walmart Stores v. Rodriguez, 92 S.W.3d 502 (Tex. 2002)

Forbes, Inc. v. Granada Biosciences, 124 §.W.3d 167, 172 (Tex. 2003)

Diversicare Gen. Partner, Inc. v. Rubio, 185 S.W.3d 842, 846 (Tex. 2005)
Cincinnati Life Ins. Co. v. Cates, 927 S.W.2d 623, 625 (Tex. 1996)

Moore y. Shoreline Ventures, Inc., 903 S.W.2d 900, 902 (Tex. App. — Beaumont
1995, no writ. ).

Cassingham y. Lutheran Sunburst Health Serv., 748 S.W.2d 589, 590 (Tex. App. —
San Antonio 1988, no writ)

D. Houston v. Loving, 92 S.W.3d 450(Tex. 2001)

Monsanto Co. v. Cornerstones Municipal Utility Dist., 865 S.W.2d 937, 939 (Tex.
1993)

Geters v. Eagle Ins. Co.,834 S.W.2d 49, at 50 (Tex. 1992)

Hopkins v. Spring Ind. School Dist., 736 S.W.2d 617, at 619 (Tex. 1987)

In Redinger v. Living, Inc. 689 S.W.2d 415 (Tex. 1958)

Greater Houston Transportation Co. v. Phillips, SO1 S.W.2d 523, 525 (Tex. 1990)

Page 5 of 30
STATUTES & CODES

 

Texas Civil Practice & Remedies Code §51.014
Texas Rules of Civil Procedure 168

Tex. Govt. Code §312.002(a)

Tex. Alco. Bev. Code §2.02

Tex. Alco. Bev. Code §2.03

BLACK'S LAW DICTIONARY 357 (6th ed. 1990)
BLACK'S LAW DICTIONARY 386 (6th ed. 1990)
BLACK'S LAW DICTIONARY 707 (6th ed. 1990)
BLACK'S LAW DICTIONARY 984 (6th ed. 1990)

WEBSTER'S NEW WORLD COLLEGE DICTIONARY 357 (4th ed. 2000)

Page 6 of 30
Appeal No. 08-21-00011-CV

 

In the Court of Appeals
For the
Eighth District of Texas
EI Paso, Texas

 

Vanessa Bolanos, Mayra Bolanos, and Shelia Walton, as Next Friend of Juan
Manuel Solis, Decedent

Vv.

The Purple Goat, LLC

 

Appellant’s Brief

 

TO THE HONORABLE JUSTICES OF THE EIGHTH COURT OF APPEALS:
COMES NOW, Vanessa Bolanos, Mayra Bolanos, Shelia Walton, as Next
Friend of Juan Manuel Solis, deceased, Appellant herein, and submit this brief.
Appellant will be referred to as “Appellant.” Appellee, The Appellee, will be
referred to as “Appellee.” References to the Clerk’s Record will be made as follow:
(CR at Pg. #.). References to the Appendix will be made as follows: (Exhibit A)

Appellant would respectfully show the Court as follows:

Page 7 of 30
STATEMENT OF THE CASE

Nature of the Case

The underlying action is a wrongful death case brought by Appellants. (CR.
pg. 17) In prior proceedings in the trial court, the Appellants were found to be
precluded from bringing tort claims against Appellee and the remaining claim —
Dram Shop provided an exclusion for Appellee. (CR. pg. 15).
Course of Proceedings

Appellants filed their Original Petition on September 20, 2018. (CR. Pg. 17).
Appellants filed their Second Amended Petition on August 7, 2020, to add additional
causes of action, negligence per se and negligent hiring, supervision, and retention.
Additionally, Appellants claimed wrongful death; negligent hiring, supervision, and
retention; premise liability; and added Cynthia Stephens and V.W. Stephens as
parties. (CR. Pg. 209).

Appellee filed its Original Answer on August 21, 2020. (CR pg. 24). Appellee
filed its Special Exceptions on August 14, 2020. (CR pg. 225). At the conclusion of
the Special Exceptions hearing, the trial court sustained the special exceptions and

excluded common law theories of lability. (CR pg. 305).

Page 8 of 30
Appellants filed their Findings of Fact and Conclusion of Law, Motion to
Reconsider, then their Request for Permissive Appeal. (CR. pg. 307, 322, 373). All
of which were denied by the Court. Appellants then filed their notice of appeal.

Appellee filed its Motion for No-Evidence Summary Judgement on
September 25, 2020. (CR pg. 341). At the conclusion of the trial court’s hearing, the
court granted the motion for summary judgment. (CR. pg. 538). Appellee then filed
a Motion for No-Evidence Summary Judgment on behalf of Cynthia Stephens and
V.W. Stephens on October 23, 2020, and the motion was granted. (CR. pg. 418).
Appellant filed Motion to Reconsider on October 6, 2020 and it was denied on
October 19, 2020. Appellant filed their Finding of Facts and Conclusion of Law on
September 2, 2020 and it was denied on September 3, 2020 (CR. pg. 322). The case
was then severed and rendered a final judgment on Defendant V.W. Stephens and

Cynthia Stephens. (CR. pg. 556).

Trial Court Disposition
The Order on Motion for Summary Judgment was granted on November 20,

2020. (CR. pg. 540). The case was severed on November 30, 2020 and the Order on

the Motion for Summary Judgment became final. (CR. pg. 556).

Page 9 of 30
ISSUES PRESENTED FOR REVIEW

Issue 1: Whether the Texas DRAM SHOP exclusion under the Tex. Alco. Bev. Code
§2.03 was intended to preclude employees from bringing common law civil claims

against employers who sell alcohol?

Issue 2: Whether an employee can sue an employer under the Texas Dram Shop
Act?

Issue 3: Whether the trial court erred in granting Appellee’s Motion for Summary
Judgment when there was more than scintilla of evidence showing Decedent was

served alcohol?

Page 10 of 30
STATEMENT OF FACTS

It is undisputed that Juan Manuel Solis Bolanos, (herein referred to as
“Decedent’”), was employed by The Appellee’s restaurant business, The Purple
Goat, as a dishwasher. Exhibit A. It is also undisputed that Decedent started his shift
on or around 5:30 p.m. on August 5, 2017. Exhibit A. The Appellees and their
management allowed Decedent to drink at the bar while still on the clock working
his shift as a dishwasher. Francisco Soto was a regular patron of the Appellee. Mr.
Soto entered The Purple Goat on or around 5:45 p.m. on August 5, 2017. Mr. Soto
sat at the bar drinking for a few minutes then asked the bartender, Michael Howard
to get Decedent from the kitchen to discuss a gambling debt Decedent owed him.
Exhibit A. Mr. Howard walked into the kitchen and informed Decedent that someone
at the bar wanted to speak with him. Decedent then sat at the bar with Mr. Soto. The
two men started a conversation and Mr. Soto bought Decedent drinks. Decedent
continued to sit on the bar and drink with Mr. Soto. During the conversation, the two
men became angry, and Mr. Soto hit Decedent in the face causing him to fall

backwards off his barstool and hit his head.

Page 11 of 30
An employee of the Appellee called 911 and emergency responders arrived.
At the time emergency responders arrived, Decedent was conscious and was taken
to Texas Health Harris Methodist Hospital in Stephenville, Texas. Upon arrival at
Texas Health Stephenville, Decedent’s blood alcohol concentration (“BAC”) was
.259. Exhibit A. Due to the extent of his brain injury, he was then transferred to
Texas Health Harris in Fort Worth. Exhibit A.

No one from the Appellee informed his wife, Shelia Walton, that he was
injured or that he was taken to the hospital. Mrs. Walton went to the Appellee on
August 6, 2017 to ask where her husband was because he never returned home after
his shift. The manager told Mrs. Walton she should “check the hospital.”

Decedent stayed in the intensive care unit (“ICU”) for three weeks without
any signs of improvement. He was then moved to hospice care and died within 24
hours. Decedent died on August 26, 2017 from the injuries he sustained at the

Appellee on August 5, 2017. Exhibit A.

Page 12 of 30
SUMMARY OF THE ARGUMENT

The trial court erroneously granted Appellee’s summary judgment because
Appellant’s claims are not barred by the Dram Shop Act’s exclusivity clause which
bars common law cause of actions against commercial sellers of alcohol.

ARGUMENT
Introduction

Appellants’ tort claims arose out of Appellee’s overserving alcohol to an
employee at Appellee’s restaurant establishment. Appellants’ Texas Dram Shop
claims are permissive as he was an employee of Appellee at the time of the harm.
The Dram Shop Act was created to protect individuals from the ramifications of
overserving or other alcohol related injuries. Appellee owed a duty to Decedent as
his employer. Appellant does not fall within the exclusivity clause because he is an
employee of a commercial alcohol seller. In the D. Houston case, the court found
that a special relationship exists between the employer and the employee that created
a duty and thus tort claims were allowed. D. Houston v. Love, 92 S.W.3d 450 (Tex.

2001).

Page 13 of 30
Standard of Review

Ordinarily, the order granting summary judgment must expressly dispose of
all parties and all issues in the case in order for it to be a final, appealable judgment.
See Continental Airlines, Inc. v. Kiefer, 920 S.W.2d 274, 276-77 (Tex. 1996). The
order became final, once the case was severed leaving Purple Goat the only party
and all its claims disposed of and case stilling proceeding as to the other Defendants.
A summary judgment motion appeal will stand or fall on two grounds: 1) the grounds
asserted in them motion; and 2) whether the evidence was sufficient to create a fact
issue in reference to the grounds. See Science Spectrum v. Martinez, 941 S.W.2d
910 (Tex. 1997). The no-evidence non-movant has the initial burden to present
sufficient evidence to warrant a trial. See Fort Worth Osteopathic Hosp. Inc. v.
Reese, 148 S.W.3d 94, 99 (Tex. 2004). When a sufficient no-evidence motion is
filed and served, the various burdens are split — the burden of production (burden to
produce evidence) is placed on the non-movant, however, the burden of persuasion
(burden to persuade the court that no genuine issue of facts exists) is on the movant.
LMB, Ltd. v. Moreno, 201 S.W.3d 686, 687 (Tex. 2006). A court must review the
summary judgment evidence in the light most favorable to the non-movant,
disregarding all contrary evidence and inferences. See Walmart Stores v. Rodriguez,

92 S.W.3d 502 (Tex. 2002). If the nonmovant presents more than a scintilla of

Page 14 of 30
evidence to support the challenged ground, the court should deny the motion, See
Forbes, Inc. v. Granada Biosciences, 124 S.W.3d 167, 172 (Tex. 2003). The
Supreme Court has stated the rule as follow: “in reviewing a summary judgment, we
consider all grounds presented to the trial court and preserved on appeal in the
interest of judicial economy.” Diversicare Gen. Partner, Inc. v. Rubio, 185 S.W.3d
842, 846 (Tex. 2005). The Supreme Court did not state any different rule depending
on the type of summary judgment order being appealed. Id. When a trial court grants
a general summary judgment and does not specify the ground on which it granted
the judgment, the appellant must argue that every ground of the summary judgment
motion is erroneous. See Cincinnati Life Ins. Co. v. Cates, 927 S.W.2d 623, 625
(Tex. 1996). An appellant may challenge “not only arguments focusing on whether
a genuine issue of material fact was raised but also is allowed to contest non-
evidentiary issues such as the legal interpretation of a statute.” Moore v. Shoreline
Ventures, Inc., 903 S.W.2d 900, 902 (Tex. App. — Beaumont 1995, no writ.). See
also Cassingham v. Lutheran Sunburst Health Serv., 748 S.W.2d 589, 590 (Tex.
App. — San Antonio 1988, no writ).

Issue 1: Whether the Texas DRAM SHOP exclusion under the Tex. Alco. Bev.
Code §2.03 was intended to preclude employees from bringing common law

civil claims against employers who sell alcohol?

Page 15 of 30
The trial court errored in granting Appellee’s summary judgment because

Appellant was entitled to recover under both civil tort claims and Dram Shop.

Appellee argued that section 2.03 of the Texas Dram Shop Act exclusivity
clause, bars all common law causes of action against commercial sellers of alcohol.
Appellant argued that Appellee owed Plaintiff a duty under its employee-employer
relationship and the Dram Shop Act was not intended to make Dram Shop the
exclusive remedy for employees. In the D. Houston case, the court found that a
special relationship exists between the employee (an independent contractor) and
employer that created a duty and thus tort claims were allowed. 92 S.W.3d 450 (Tex.
2001). D. Houston goes on to state, “the Dram Shop Act was clearly intended to pre-
empt common law claims against commercial sellers of alcohol for claims that arise
from the sellers’ provision of alcohol. However, we conclude that it does not bar all
common law liability for any conduct by a seller toward its employee or independent
contractor whenever alcohol is involved.” Id. at 453. The plaintiffs claims in D.
Houston derived from defendant’s alleged failure to use reasonable care in
exercising its retained control over its independent contractor’s work. Plaintiff
(“Love”) in D. Houston was an independent contract working as a dancer for
defendant Treasures. Id. The court found that even in an independent contractor-
employer relationship a duty exists to act reasonably to retain control over its

independent contractor. Id. Love did not sue Treasures as “a provider under the Dram

Page 16 of 30
Shop Act. Id. Instead, she [was] suing Treasures as her employer for failing to use
reasonable care in exercising retained control over her work as an independent
contractor. Treasures encouraged her to drink then allowed her to leave intoxicated.
Id. at 454. “Therefore, the Dram Shop Act, which “provides the exclusive cause of
action for providing an alcoholic beverage to a person 18 years of age or older”, does
not bar Love’s common law claims as an independent contractor against her

employer.” Id. citing Tex. Alco. Bev. Code §2.03(emphasis added),

Under common law of Texas, employers have a special relationship with their
employees and independent contractors that creates a duty on the part of the
employers. “An employer may breach a duty to its independent contractor by failing
to exercise its retained control over the contractor with reasonable care.” Exxon
Corp. v. Quinn, 726 S.W.2d 17, 20 (Tex. 1987).” When an employer encourages or
condones excessive drinking on the job and in fact profits from an employee’s
drinking, as in this case, the employer ought to be held responsible for foreseeable
injuries suffered by the employee because of the resulting intoxication.” Id. at 457.
Similar to Treasures condoning drinking and even encouraging drinking, Appellee
condoned drinking while employees were on the clock. Appellee would profit by its
employees tallying a large bar tab that was then deducted from their check. Decedent
was visibly drunk as his blood alcohol level, which was tested at the hospital upon

arrival, was 0.259. Exhibit A. Defendant Appellee not only allowed Decedent to

Page 17 of 30
continue working while intoxicated but allowed him to continue drinking. Defendant
Appellee conceded that Decedent consumed a beer at the bar while speaking with

Defendant Soto. Exhibit A.

Furthermore, Otis Engineering Corp. v. Clark, 668 S.W.2d 307 (Tex. 1983),
established a duty owed by an employer to an incapacitated employee and that the
duty by an employer to an intoxicated employee to whom the employer has served
alcoholic beverages does not fall within the Alcoholic Beverage Code. See Spruiell
v. Schlumberger Limited, 809 S.W.2d 935 (Tex. App. — Texarkana [6" Dist.] 1991).
In Otis, an employee became intoxicated at work and was sent home. Otis at 308.
His supervisor escorted him to the parking lot and told him to go home. Id. The
supervisor asked if he was alright, he responded he was. Id. The supervisor let him
leave and thirty minutes later the employee was involved in an accident killing two
people. Id. The employee’s blood alcohol level was 0.268. Id. The Supreme Court
found that by exerting control over the incapacitated employee, the employer
breached a duty to prevent the employee from causing an unreasonable risk of harm
to others. Id. at 311. Similar to Otis, Decedent was allowed to drink on the clock and
then was sent to speak with an intoxicated patron, who requested to speak to

Decedent regarding an owed debt. Exhibit A.

Issue 2: Whether an emplovee can sue an employer under the Texas Dram

Shop Act?
Page 18 of 30
The trial court erred in granting Appellee’s summary judgment because
Appellant is not excluded under the Texas Dram Shop Act, as an employee, from
bringing claims against his employer, a commercial seller of alcohol. More
specifically, the court erred by telling Appellant that Appellees could have their cake
and eat it too. First, the trial court granted Appellee’s Special Exceptions stating
that Appellant could not sue Appellee under any common law civil tort cause of
action because the Texas DRAM SHOP Act exclusion applied. (CR. pg. 305).
Subsequently, the trial court granted Appellees Motion for Summary Judgment
where Appellees argued that Texas DRAM SHOP did not apply because there was
no proof that Appellee served Decedent alcohol. Thus, the trial court found that
Texas DRAM SHOP Act did not apply in this case. Appellant questions that if Texas
DRAM SHOP Act does not apply in this case then by Appellee’s own arguments in
their Special Exceptions, the court erred in dismissing all of Appellant’s common
law civil tort causes of action as the Texas DRAM SHOP Act exclusion would also

not be applicable.

Moreover, the trial court erroneously applies the law to represent that
commercial alcohol sellers are protected from civil liability against their employees
under Texas Dram Shop Act but the case law shows that an employer has an

established duty to its employees.

Page 19 of 30
Under the common law of Texas, employers have a special relationship with
their employees and independent contractors that creates a duty on the part of the
employers. If the employer provides alcoholic beverages to its employees or
independent contractors, then breaches its common law duty, the employer's breach
is not governed by the Dram Shop Act because the negligent action is the breach of
the duty, not the providing of alcoholic beverages. In Redinger v. Living, Inc. 689
S.W.2d 415 (Tex. 1958), the Supreme Court adopted the rule as stated in the

Restatement of Torts §414:

“One who entrusts work to an independent contractor, but who retains
the control of any part of the work, is subject to liability for physical
harm to others for whose safety the employer owes a duty to exercise
reasonable care, which is caused by his failure to exercise his control
with reasonable care” Additionally the Court following the Comments
a and c, “ This rule applies when the employer retains some control
over the manner in which the independent contractor's work is
performed, but does not retain the degree of control which would
subject him to liability as a master. Restatement (Second) of Torts $
414, comment a (1965). The employer's role must be more than a
general right to order the work to stop or start, to inspect progress or

receive reports. Id. at comment c (1965). "He may retain only the

Page 20 of 30
power to direct the order in which the work shall be done, or to forbid
its being done in a manner likely to be dangerous to himself or others.
Such a supervisory control may not subject him to liability under the
principles of Agency, but he may be liable under the rule stated in this
Section unless he exercises his supervisory control with reasonable
care so as to prevent the work which he has ordered to be done from

causing injury to others.” Id.

Redinger’s rule of liability creates a special relationship between employer
and independent contractor that imposes a duty upon the employer to control the
independent contractor’s conduct. Greater Houston Transportation Co. v. Phillips,

801 S.W.2d 523, 525 (Tex. 1990).

Even if the case law is unclear, under Texas statutory and common law, the

99 66

ordinary meaning of the undefined terms “‘customer,” “members,” and “guests” in
2 2

Tex. Alco. Bev. Code §2.03 is to be applied. Tex. Govt. Code §312.002(a);
Monsanto Co. v. Cornerstones Municipal Utility Dist., 865 S.W.2d 937, 939 (Tex.
1993)(““When the legislature has failed to define a word or term, courts will apply
its ordinary meaning.”’); Geters v. Eagle Ins. Co.,834 S.W.2d 49, at 50 (Tex.
1992) (“In interpreting a statute, however, we give words their ordinary
meaning.”); Hopkins v. Spring Ind. School Dist., 736 S.W.2d 617, at 619 (Tex.

1987) (“In construing a statute, if the legislature does not define a term, its ordinary

Faye ai vl vu
meaning will be applied.”).For the common meaning of “customer,” Black's Law
Dictionary defines the term as: “One who regularly or repeatedly makes purchases
of, or has business dealings with, a tradesman or business ... Ordinarily, one who has
had repeated business dealing with another. A buyer, purchaser, consumer, or

patron.” BLACK’'S LAW DICTIONARY 386 (6th ed. 1990). Webster's Dictionary

defines “customer” as: “a person who buys, esp. one who buys from, or patronizes,
an establishment regularly.” WEBSTER'S NEW WORLD COLLEGE
DICTIONARY 357 (4th ed. 2000). The language in both these definitions
contemplates a person who chooses to go to a tradesman or business regularly to
make business purchases, or in the case of a restaurant or nightclub, to purchase food
and entertainment services. A person who is at work at the business establishment
and is provided alcoholic beverages by the establishment while working is not one
who is choosing to regularly patronize the establishment to purchase goods or
services, and thus is not a customer by the common definition supplied by Black's
and Webster's.

“Member,” Black's defines this term as: “One of the persons constituting a
family, partnership, association, corporation, guild, court, legislature, or the like.”
BLACK’S LAW DICTIONARY 984 (6th ed. 1990). Webster's Dictionary defines

“member” as “a person belonging to some association, society, community, party,

Page 22 of 30
etc.” WEBSTER'S NEW WORLD COLLEGE DICTIONARY 897-98 (4th ed.
2000).

When employees and independent contractors are employed by a commercial
seller of alcohol and are in the course and scope of working, they are persons
employed by the establishment, not members of it.

Further, Black's defines “guest” as: “a person who 1s received and entertained
at one's home, club, etc., and who is not a regular member.” BLACK'S LAW
DICTIONARY 707 (6TH ED. 1990). Webster's defines “guest” as: “1 a) a person
entertained at the home of another; visitor b) a person entertained by another acting
as host at a restaurant, theater, etc.; 2 any paying customer of a hotel, restaurant, etc.;
3 a nonmember receiving the hospitality of a club, institution, etc.” WEBSTER'S
NEW WORLD COLLEGE DICTIONARY 631 (4th ed. 2000).

Here, Decedent was employed by Appellee, which Appellee confirmed in its
discovery responses. Decedent was allowed to drink on shift without consequence.
Appellee was not only aware that Decedent was drunk but allowed him to continue
to do so. After Soto struck Decedent he was taken to the hospital, Texas Health
Stephenville. At the hospital Decedent’s blood was drawn and was at a blood alcohol
level of 0.259. Exhibit A. Decedent was visibly drunk yet was still served by the
bartender at Appellee. Appellee failed to reasonably exercise control over Decedent

thus is negligent — as his employer - separate from its act of serving alcoholic

Page 23 of 30
beverages to an employee or patrons. Appellee created the circumstance to which
Decedent was able to physically be harmed. He was drinking on the clock and staff

sent him to meet a drunk and/or disgruntled patron. Exhibit A.

As Decedent’s employer, Appellee owed Decedent a duty of reasonable care
and is liable for physical harm caused to him while under their control. Oris further
defined the duty to include the duty to prevent the intoxicated employee from
causing an unreasonable risk of harm to himself as well as others. Spruiell at 940.
Appellee provided the alcoholic beverages to the employee; thus, itis Appellee’s act
of placing the intoxicated employee into circumstances in which he presents a danger
to himself or others. Id. An employer who provides alcoholic beverages to an

incapacitated employee may be liable for negligence after breaching its Otis duty.

In this case, Decedent was served alcohol by Appellee’s bartender who was
already visibly drunk. Appellee owed Decedent a duty and breached that duty when
it allowed Decedent to drink while on the clock and served him additional alcohol.
Even if Decedent was drunk when he showed up to work, he should have been sent

home and not allowed to work his shift.

Employees and independent contractors are not named among the class of
“customers, members, or guests” who are governed by the Dram Shop Act.

Therefore, employers who serve alcoholic beverages to employees or independent

Page 24 of 30
contractors and then breach their common law duty may be liable for negligence.
Appellee encourages its employees drink on the clock, thus creating a bar tab that

can be deducted out of their paycheck.

The Dram Shop specifies that providers of alcoholic beverages may be liable only
for the actions of a narrowly defined class of person — the providers’ “customers,
members or guests who are or become intoxicated.” Tex. Alco. Bev. Code §203. Per
its terms, employees and independent contractors are not identified among the class
of persons intended to be governed by the Dram Shop Act. Therefore, Appellee, who
serves alcoholic beverages to their employees, then breached its duty under the
special relationship and is liable. Appellee breached its duty under the special
relationship between employer and employee, which is not governed by the

Alcoholic Beverage Code or by case law pertaining to serving alcohol.

Employees and independent contractors are not received and entertained at
their employer's establishment; they arrive and begin work. The employees or
independent contractors may be working as entertainers, but they are entertaining in
the course and scope of performing their work; they are not the ones being
entertained.

Also, the definition of “customer” is further illuminated in Webster's
definition of “guest.” Defining a guest as “any paying customer of a hotel, restaurant,

etc.” contemplates a customer as someone who makes the choice to avail himself of

Page 25 of 30
the services provided by the hotel or restaurant, where he would be considered a
guest as opposed to a paying customer at, for instance, a hardware store. But along

99 6e

with these definitions of “customer,” “member,” and “guest,” employees and
independent contractors are excluded from the class of persons governed by the
Dram Shop Act by one other distinguishing factor. Even if the independent
contractor or employee pays for the drinks, an employer who serves alcoholic
beverages to an independent contractor or employee is still governed by their special
relationship. This special relationship does not exist between a merchant and his
customers, members, and guests -- to whom the Dram Shop Act applies. This lack
of a special relationship with the provider of the alcoholic beverages specifically
separates “customers, members, and guests” from independent contractors and
employees in the application of the Dram Shop Act.

Therefore, the definition supplied by petitioner applies only to 16 TAC 50 and
does not apply to the Dram Shop Act, and the common definitions of “customer,”
“member,” and “guest” in Black's Law Dictionary and Webster's Dictionary show
that employees and independent contractors are not among the class of persons that
are governed by the Dram Shop Act. Further, the lack of a special relationship
between a merchant and his “customers, members, and guests” distinguishes this

class of persons from independent contractors and employees in the application of

the Dram Shop Act.

Page 26 of 30
Issue 3: Whether the trial court erred in granting Appellee’s Motion for
Summary Judgment when there was more than scintilla of evidence showing

Decedent was served alcohol?

The trial court abused its discretion when it erroneously granted Appellee’s
Motion for Summary Judgment. During the hearing and by and through Appellant’s
response to Appellee’s Motion for Summary Judgment, Appellant showed that there
was more than a scintilla of evidence that Decedent was served alcohol at Appellee’s
establishment. Exhibit A.

Appellee’s produced V.W. Stephens statement in its response to Appellant’s
Production requests stating that, “I was later advised later that Mr. Soto had
purchased Manny a beer.” Exhibit A. Appellee argued there was not more than a
scintilla of evidence, but Appellant showed the court disputing evidence that
Appellee did in fact serve Decedent alcohol and that by Appellee’s own admission
was Decedent served alcohol at the establishment. Exhibit A.

The trial court abused its discretion by granting Appellee’s no evidence
motion for summary judgment, when evidenced exists to support Appellant’s claims.
The evidence is more than a scintilla of evidence, which overcomes the no evidence

summary judgment.

Page 27 of 30
PRAYER
Appellant prays this court find that the trial court abused its discretion by
granting the motion for summary judgment and reversing the trial court’s
judgment. The trial court incorrectly applied the Dram Shop Act and Appellant

prays this Court reverse the trial court’s findings.

/s/ Ali Crocker Russell
Ali Crocker Russell
Attorney for Appellant

CERTIFICATE OF COMPLIANCE
I certify that this document was produced on a computer using Microsoft
Word and contains 5,266 words, as determined by the computer’s software’s word

counting function, which includes the entire brief for simplicity purposes.

/s/ Ali Crocker Russell
Ali Crocker Russell
Attorney for Appellant

Page 28 of 30
CERTIFICATE OF SERVICE
I certify that on March 8, 2021, I served a copy of Appellant’s Brief on the
parties listed below by electronic service and that the electronic transmission was

reported as complete. My email address is ali@cralawfirm.com.

David Collley

Fletcher, Farley, Shipman & Salinas, LLP
9201 N. Central Expressway, Ste. 600
Dallas, Texas 75231

Email: David.colley @ fletcherfarley.com

/s/ Ali Crocker Russell
Ali Crocker Russell
Attorney for Appellant

Page 29 of 30
Appeal No. 08-21-00011-CV

 

In the Court of Appeals
For the
Eighth District of Texas

EI Paso, Texas

 

Vanessa Bolanos, Mayra Bolanos, and Shelia Walton, as Next Friend of Juan
Manuel Solis, Decedent

The Purple Goat, LLC

Appellant’s Appendix

 

List of Documents
1. Appellee Production Responses

2. Medical Examiner Report
3. Appellee’s Response to Admissions

Page 30 of 30
CHU.24451
CAUSE NO. CV35251

VANESSA BOLANOS, MAYRA
BOLANOS, AND SHELIA WALTON AS
NEXT FRIEND OF JUAN MANUEL
SOLIS, DECEDENT,

Plaintiffs,

IN THE DISTRICT COURT

ERATH COUNTY, TEXAS
VS.
THE PURPLE GOAT, LLC and

FRANCISCO SOTO,
Defendants.

LR LN LN LN LN LN LN LN LN LN MN

266'# JUDICIAL DISTRICT

DEFENDANT THE PURPLE GOAT, LLC’S FIRST
AMENDED OBJECTIONS AND RESPONSES TO PLAINTIFF’S
FIRST REQUEST FOR PRODUCTION TO DEFENDANT

TO: Plaintiffs, VANESSA BOLANOS, MAYRA BOLANOS, AND SHELIA WALTON
AS NEXT FRIEND OF JUAN MANUEL SOLIS, DECEDENT, by and through her
attorney of record, Ms. Ali Crocker, Crocker Russell & Associates, 2401 Callender Road,
Suite 103, P. O. Box 1671, Mansfield, Texas 76063.

COMES NOW The Purple Goat, LLC, a Defendant in the above-entitled and numbered
cause (hereinafter “Defendant”), and respectfully serves the following First Amended Objections
and Responses to Plaintiffs’ First Requests for Production pursuant to Rule 196 of the TEXAS
RULES OF CIVIL PROCEDURE.

AMENDED OBJECTIONS AND RESPONSES
TO FIRST REQUESTS FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 3: Any documents relating or referring to any
investigation or review conducted by Defendant post incident and prior to this lawsuit regarding
the occurrence made the basis of this lawsuit.

RESPONSE: Responding party objects to this request on grounds that it is overbroad, vague and
ambiguous, unduly burdensome, and not limited in time or scope. Further objection is made to
the extent the request seeks information protected by the attorney-client or work product
privilege. Without waiving objections, responding party identifies five (5) witness statements
prepared on September 8, 2017 and November 10, 2017, by The Purple Goat, LLC employees
prepared in response to investigation conducted by the City of Stephenville. The statements are
produced as Exhibits “C” through “G.”

DEFENDANT THE PURPLE GOAT, LLC’S FIRST AMENDED OBJECTIONS AND RESPONSES TO
PLAINTIFFS’ FIRST REQUESTS FOR PRODUCTION - Page 1
REQUEST FOR PRODUCTION NO. 8: All written statements relating to this case made
by any person.

RESPONSE: Responding party objects to this request on grounds that it is overbroad, vague and
ambiguous, unduly burdensome, and not limited in time or scope. Further objection is made to
the extent the request seeks information protected by the attorney-client or work product
privilege. Without waiving objections, responding party identifies five (5) witness statements
prepared on September 8, 2017 and November 10, 2017, by The Purple Goat, LLC employees
prepared in response to investigation conducted by the City of Stephenville. The statements are
produced as Exhibits “C” through “G.”

REQUEST FOR PRODUCTION NO. 17: Please produce copies of any statements and
transcripts of any deposition or statement from any witness and employees, agents, and
representatives pertaining to this incident taken prior to or after the filing of this suit, including
the transcript and exhibits from any deposition taken pursuant to TRCP 202.

RESPONSE: Responding party objects to this request on grounds that it is overbroad, vague and
ambiguous, unduly burdensome, and not limited in time or scope. Further objection is made to
the extent the request seeks information protected by the attorney-client or work product
privilege. Without waiving objections, responding party identifies five (5) witness statements
prepared on September 8, 2017 and November 10, 2017, by The Purple Goat, LLC employees
prepared in response to investigation conducted by the City of Stephenville. The statements are
produced as Exhibits “C” through “G.”

REQUEST FOR PRODUCTION NO. 18: Please provide a true and correct copy of any
documents and/or tangible evidence believed by you to support the theory that some act or acts
of Defendant caused or contributed to causing the incident made the basis of this lawsuit.

RESPONSE: Responding party objects to this request on grounds that it is overbroad, vague and
ambiguous, unduly burdensome, and not limited in time or scope. Further objection is made to
the extent the request seeks information protected by the attorney-client or work product
privilege. Without waiving objections, responding party identifies five (5) witness statements
prepared on September 8, 2017 and November 10, 2017, by The Purple Goat, LLC employees
prepared in response to investigation conducted by the City of Stephenville. The statements are
produced as Exhibits “C” through “G.”

REQUEST FOR PRODUCTION NO. 24: All witness statements relevant to this case.

RESPONSE: Responding party objects to this request on grounds that it is overbroad, vague and
ambiguous, unduly burdensome, and not limited in time or scope. Further objection is made to
the extent the request seeks information protected by the attorney-client or work product
privilege. Without waiving objections, responding party identifies five (5) witness statements
prepared on September 8, 2017 and November 10, 2017, by The Purple Goat, LLC employees
prepared in response to investigation conducted by the City of Stephenville. The statements are
produced as Exhibits “C” through “G.”

DEFENDANT THE PURPLE GOAT, LLC’S FIRST AMENDED OBJECTIONS AND RESPONSES TO
PLAINTIFFS’ FIRST REQUESTS FOR PRODUCTION - Page 2
Respectfully submitted,

FLETCHER, FARLEY,
SHIPMAN & SALINAS, L.L.P

/s/Gerardo E. Alcantara

DOUGLAS D. FLETCHER

State Bar No. 07139500

Email: doug. fletcher@fletcherfarley.com
GERARDO E. ALCANTARA

State Bar No. 24109569

Email: jerry.alcantara@fletcherfarley.com
9201 North Central Expressway, Suite 600
Dallas, Texas 75231

(214) 987-9600

(214) 987-9866 [Fax]

ATTORNEYS FOR DEFENDANT
THE PURPLE GOAT, LLC
CERTIFICATE OF SERVICE
This is to certify that a true and correct copy of the foregoing instrument has been mailed,
telecopied, electronically served or hand delivered to all attorneys of record, in compliance with

Rule 21a. of the Texas Rules of Civil Procedure, on this the 15™ day of July, 2019.

/s/Gerardo I. Alcantara
GERARDO E. ALCANTARA

DEFENDANT THE PURPLE GOAT, LLC’S FIRST AMENDED OBJECTIONS AND RESPONSES TO
PLAINTIFFS’ FIRST REQUESTS FOR PRODUCTION - Page 3
| was notified on the eight day that the Sheriff Department needed to review our Video footage of the
incident. Our system retains the information for seven days. | reviewed the video of the incident on
camera myself, but it was not saved.

V.W. Stephens

September 8, 2017

EXHIBIT G
CHU.24451
CAUSE NO. CV35251

VANESSA BOLANOS, MAYRA_ § IN THE DISTRICT COURT
BOLANOS, AND SHELIA WALTONAS §
NEXT FRIEND OF JUAN MANUEL §
SOLIS, DECEDENT, §
Plaintiffs, § ERATH COUNTY, TEXAS
§
VS. §
§
THE PURPLE GOAT, LLC and §
FRANCISCO SOTO, §
Defendants. § 266'4 JUDICIAL DISTRICT

DEFENDANT THE PURPLE GOAT, LLC’S OBJECTIONS AND
RESPONSES TO PLAINTIFFS’ THIRD REQUEST FOR PRODUCTION

TO: Plaintiffs, VANESSA BOLANOS, MAYRA BOLANOS, AND SHELIA WALTON AS
NEXT FRIEND OF JUAN MANUEL SOLIS, DECEDENT, by and through her
attorney of record, Ms. Ali Crocker, Crocker Russell & Associates, 2401 Callender Road,
Suite 103, P. O. Box 1671, Mansfield, Texas 76063.

COMES NOW THE PURPLE GOAT, LLC, Defendant in the above entitled and

numbered cause, and in accordance with Rule 196 of the Texas Rules of Civil Procedure, serves

the following Objections and Responses to Plaintiffs’ Third Request for Production.

DEFENDANT THE PURPLE GOAT, LLC’S OBJECTIONS AND
RESPONSES TO PLAINTIFFS’ THIRD REQUEST FOR PRODUCTION Page 1
Respectfully submitted,

FLETCHER, FARLEY,
SHIPMAN & SALINAS, L.L.P.

/s/ Joseph J. Harrison

DOUGLAS D. FLETCHER

State Bar No. 07139500

Email: doug. fletcher @ fletcherfarley.com
JOSEPH J. HARRISON

State Bar No. 24083143

Email: joe.harrison @ fletcherfarley.com
9201 North Central Expressway, Suite 600
Dallas, Texas 75231

(214) 987-9600

(214) 987-9866 [Fax]

 

 

ATTORNEYS FOR DEFENDANT
THE PURPLE GOAT, LLC

CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing instrument has been mailed,
telecopied, electronically served or hand delivered to all attorneys of record, in compliance with
Rule 21a. of the Texas Rules of Civil Procedure, on this the 4 day of September, 2020.

/s/ Joseph J. Harrison
JOSEPH J. HARRISON

DEFENDANT THE PURPLE GOAT, LLC’S OBJECTIONS AND
RESPONSES TO PLAINTIFFS’ THIRD REQUEST FOR PRODUCTION Page 2
REQUESTS FOR PRODUCTION

REQUEST NO. 1. Purple Goat’s timecard or time management record for Juan Manuel Solis
Bolanos for August 5, 2017.

RESPONSE: See Bates labeled documents produced by Defendant.

REQUEST NO. 2. A copy of Purple Goat’s active employee list as of August 5, 2017.
RESPONSE: See Bates labeled documents produced by Defendant.

REQUEST NO. 3. Purple Goat’s employee shift schedule for August 5, 2017.

RESPONSE: Defendant objects to this request because “employee shift schedule” is vague and
ambiguous and fails to identify with specificity a particular category of documents that would be
responsive. Subject to and without waiving the foregoing objection, see Bates labeled documents

produced by Defendant.

REQUEST NO. 4. A copy of Purple Goat’s food and alcohol sales receipts from 3:30 p.m. —
6:30 p.m. on August 5, 2017.

RESPONSE: Defendant objects to this request because it is overly broad and is not reasonably
calculated to lead to the discovery of admissible evidence.

REQUEST NO. 5. A copy of Juan Manuel Solis Bolanos paychecks from January 2017 to
August 31, 2017.

RESPONSE: See Bates labeled documents produced by Defendant.

REQUEST NO. 6. A copy of Juan Manuel Solis Bolanos’s 1099 or W-2 issued by Purple Goat
for 2017.

RESPONSE: See Bates labeled documents produced by Defendant.

REQUEST NO.7. A copy of the TABC certification for each active employee who was
employed at Purple Goat during 2017.

RESPONSE: Defendant objects to this request as overly broad, not properly limited in time or
scope, and not calculated to lead to the discovery of admissible evidence.

REQUEST NO. 8. A copy of the Food Handlers certificate for each active employee who was
employed at Purple Goat during 2017.

RESPONSE: Defendant objects to this request as overly broad and not properly limited in time
or scope. Defendant also objects to this request because it seeks information that is wholly
irrelevant to any issue properly before the court in this action and not in dispute at this time, and it

DEFENDANT THE PURPLE GOAT, LLC’S OBJECTIONS AND
RESPONSES TO PLAINTIFFS’ THIRD REQUEST FOR PRODUCTION Page 3
is not reasonably calculated to lead to the discovery of admissible evidence.
REQUEST NO.9. =A copy of Juan Manuel Solis Bolanos Food Handlers certificate.

RESPONSE: Defendant objects to this request because it seeks information that is wholly
irrelevant to any issue properly before the court in this action and not in dispute at this time, and it
is not reasonably calculated to lead to the discovery of admissible evidence.

REQUEST NO. 10. A copy of the notice of claim Purple Goat submitted to their liquor license
insurance carrier regarding the incident between the parties in this suit on August 5, 2017.

RESPONSE: See Bates labeled documents produced by Defendant.

REQUEST NO. 11. A copy of the notice of claim Purple Goat submitted to their commercial
insurance carrier regarding the incident between the parties in this suit on August 5, 2017.

RESPONSE: Defendant objects to this request because it seeks information that is wholly
irrelevant to any issue properly before the court in this action and not in dispute at this time, and it
is not reasonably calculated to lead to the discovery of admissible evidence.

REQUEST NO. 12. A copy of the report you submitted to TABC regarding the incident between
the parties in this suit on August 5, 2017.

RESPONSE: Defendant does not have any responsive documents in its possession, custody, or
control. If Defendant recieves a copy of the report, Defendant will supplement it.

REQUEST NO. 13. A copy of food and alcohol receipts purchased by Francisco Soto, or another
known alias, at Purple Goat from August 5, 2017.

RESPONSE: Defendant does not have any responsive documents in its possession, custody, or
control.

REQUEST NO. 14. A copy of food and alcohol receipts purchased by Juan Manuel Solis
Bolanos at Purple Goat from August 5, 2017.

RESPONSE: Defendant does not have any responsive documents in its possession, custody, or
control.

REQUEST NO. 15. A copy of any disciplinary actions filed against Michael Howard.

RESPONSE: Defendant does not have any responsive documents in its possession, custody, or
control.

REQUEST NO. 16. A copy of any disciplinary actions filed against Juan Manuel Solis Bolanos.

DEFENDANT THE PURPLE GOAT, LLC’S OBJECTIONS AND
RESPONSES TO PLAINTIFFS’ THIRD REQUEST FOR PRODUCTION Page 4
RESPONSE: Defendant does not have any responsive documents in its possession, custody, or
control.

REQUEST NO. 17. A copy of the job description for a bartender at the Purple Goat as of August
5, 2017.

RESPONSE: See Bates labeled documents produced by Defendant.

REQUEST NO. 18. A copy of the job description for a bus boy at the Purple Goat as of August
5, 2017.

RESPONSE: Defendant objects to this request because it seeks information that is wholly
irrelevant to any issue properly before the court in this action and not in dispute at this time, and it
is not reasonably calculated to lead to the discovery of admissible evidence. Subject to and without
waiving the foregoing objection, Defendant does not have any responsive documents in its
possession, custody, or control.

REQUEST NO. 19. A copy of the job description for a dish washer at the Purple Goat as of
August 5, 2017.

RESPONSE: Defendant does not have any responsive documents in its possession, custody, or
control.

REQUEST NO. 20. A copy or photograph of any sign or warning that was put up or placed at
Purple Goat that waived Purple Goat’s liability after August 5, 2020.

RESPONSE: Defendant does not have any responsive documents in its possession, custody, or
control.

REQUEST NO. 21. A copy of any training materials for bartender staff that addresses serving
limitations for guests.

RESPONSE: See Bates labeled documents produced by Defendant.

REQUEST NO. 22. A copy of Purple Goat’s drink menu as of August 5, 2017.

RESPONSE: See Bates labeled documents produced by Defendant.

REQUEST NO. 23. A copy of Purple Goat’s drink menu as of August 5, 2020.

RESPONSE: Defendant will supplement.

REQUEST NO. 24. A copy of Juan Manuel Solis Bolanos Purple Goat employment application.

RESPONSE: Defendant does not have any responsive documents in its possession, custody, or
control.

DEFENDANT THE PURPLE GOAT, LLC’S OBJECTIONS AND
RESPONSES TO PLAINTIFFS’ THIRD REQUEST FOR PRODUCTION Page 5
  

200 Feliks Gwozdz Place, Fort Worth, Texas 76104-4919

oe cou N fy .
rs [yee oa Office of Chief Medical Examiner
sf anes Tarrant County Medical Examiner's District
toh fa Tarrant County, Texas

.
ar)

= S ue ie (817) 920-5700_FAX (817) 920-5713
cS Autopsy Report

CASE NO: 1713400
Name: SOLIS, Juan Manuel Age: 52 years
Sex: Male Race: Hispanic
Date and Time of Death: August 26, 2017 at 8:50 PM
Place of Death: Community Hospice of Texas
1111 Summit Avenue, Fort Worth, TX 76102
Autopsy Authorized By: Statute 49.25 of Texas Criminal Code

 

 

We the undersigned hereby certify that a full autopsy on the body of JUAN
MANUEL SOLIS at the Tarrant County Medical Examiner's District Morgue in Fort
Worth, Texas on the 28 day of August 2017, beginning at 09:30 AM, and upon
investigation of the essential facts concerning the circumstances of the death and
history of the case as known at this time, are of the opinion that the findings, cause
and manner of death are as follows

 

 

 

| FINDINGS:
l) Investigative findings:
A. Decedent reportedly struck at bar then fell striking his head on 8/5/2017
at approximately 1800 hours
Loss of consciousness reported at the time
. Transported to hospital by emergency medical services at 1842 hours
. Transferred to second hospital at 2139 hours
Hospital diagnoses of closed head injury with loss of consciousness and
laceration to back of head and lip
F, Transferred to hospice unit on 8/26/2017 at 1935 hours; pronounced in
hospice at 2050 hours
G. Other medical history includes hepatitis C
ll) Exam findings:
A. Blunt force trauma of head:
1. Occipital skull fracture
2. Cerebral contusions
3. Stapled laceration of the occipital scalp
4. Scabbed abrasion of the occipital scalp
5. Status post craniotomy
B. Moderate coronary artery disease
C. Hepatic cirrhosis with splenomegaly

 

moO

 

 

 
 

 

 

er —
Page 2 of 7 \Be- 4713400

SOLIS, Juan Manuel

 

D. Pulmonary congestion
ll) Toxicology: See attached

 

|CAUSE OF DEATH: BLUNT FORCE TRAUMA OF HEAD

 

MANNER OF DEATH: HOMICIDE

 

 

 

 

 

 

gt 7 -
ee y, the pe PZ 2 Richard C. Fries, D.O.
7 ‘Signature Deputy Medical Examiner
re C Hh nee’
~ Nizam Peerwani, M.D.
Signature / Chief Medical Examiner
if ¢ ete Marc A. Krouse, M.D.
Signature Chief Deputy Medical Examiner
3 oo Vd Susan Roe, M.D.
Signature Deputy Medical Examiner
ne in a Tasha Z. Greenberg, M.D.
- "‘Siopaure Deputy Medical Examiner

 

 

 

 

 
 

Page 3 of 7 \Z , 1713400
SOLIS, Juan Manuel

A complete autopsy is carried out at the Tarrant County Medical Examiner's
Morgue.

 

 

GROSS ANATOMIC DESCRIPTION

 

 

I. CLOTHING AND PERSONAL EFFECTS: The body is presented to the

Morgue in a white body bag, wrapped in a white sheet and clad in a hospital gown
and a disposable absorbent undergarment.

I. THERAPEUTIC INTERVENTION: = Evidence of medical intervention
includes a Foley catheter with 300 mL of urine in a collection bag, PICC line in the
right arm, a craniotomy of the right scalp 12 inches.

lll. EXTERNAL BODY DESCRIPTION: The body is that of a normally
developed, Hispanic adult male weighing 181.1 pounds, measuring 67 inches in
height, and appearing compatible with the stated age of 52 years. The body is
cold following refrigeration. Rigor mortis is well developed in the small and large
muscles. Livor mortis is mild red, posterior dependent with contact pallor and fixed
with pressure. Preservation is good with no decomposition changes. Body hair
distribution is that of a normal adult male.

The head demonstrates evidence of traumatic injury and medical therapy (see
EVIDENCE OF INJURY and THERAPEUTIC INTERVENTION). The head hair is
straight, black and measures up to 3/s inch. The facial hair consists of a black
mustache and beard. The eyes when initially viewed are closed. The corneae are
clear. The irides are brown and there is no arcus senilis. The pupils measure 4
mm bilaterally. The conjunctivae are pink. The sclerae are nonicteric. No
petechial hemorrhages are identified. The nasal skeleton and septum are intact.
The ears are unremarkable. The lips and tongue are atraumatic. The teeth are
natural. There is no foreign material in the external auditory canals, external nares
or oral cavity.

The neck shows no external evidence of injury. The trachea is midline. The chest
is symmetric with normal male breasts. The abdomen is flat with no fluid wave or
palpable masses. The external genitalia is that of a normal adult male with an
unremarkable penis and descended testes; the perineum and anus are
unremarkable. The back and buttocks are symmetric and unremarkable.

 

 

 
 

 

ogo
Page 4 of 7 As 1713400
SOLIS, Juan Manuel
The extremities are normally developed and symmetric with no deformities or

fractures. The fingernails are intact. The legs show no edema or venous stasis
changes. The toenails are unremarkable.

IV. IDENTIFYING MARKS:

A. Tattoos:

Chest tattoos including heart, moon, bird, leaf and woman
Abdomen, “SOLIS.J”

Back, fist, monster and dragon

Right arm, tattoos including bird, flowers, writing, faces and snake
Left arm, tattoos including faces, flowers, writing and cross

Right dorsal hand, flower

Left dorsal hand, cross with writing

Be Se eee PE ot

No scars or needle tracks are present.
V. EVIDENCE OF INJURY:

A. BLUNT FORCE TRAUMA OF HEAD:

Left occipital skull fracture, 7.6 cm

Left cerebellar contusion, 1.7 x 1 cm

Inferior frontal contusion, 5 x 4.5 cm

Right frontoparietal contusion, 2 x 1.5 cm

Right temporal contusion, 4 x 2.cm

Status post right-sided craniotomy, 12 inches

Status post right-sided craniotomy side of the calvarium, 14.8 x 11.5 cm
Scabbed abrasion of the occipital scalp, 1 x % inch

Stapled laceration of the occipital scalp, 1-*/s inches

ree POG eS ee

VI. INTERNAL EXAMINATION

BODY CAVITIES:

A Y-shaped thoracoabdominal incision is made, the organs are examined in situ
and eviscerated in the usual fashion. The subcutaneous fat is moist and yellow.

The musculature of the chest and abdominal area is unremarkable.

The chest wall is intact without rib, sternal or clavicular fractures. The serous body
cavity membranes are smooth and glistening with no adhesions or effusions.

 

 
 

 

pie
Page 5 of 7 Oe aaa

SOUS, Juan Manuel

The pericardium shows a normal amount of serous fluid. The vertebral column
shows no scoliosis or kyphosis. The left and right hemidiaphragms are in their
normal location and appear grossly unremarkable. The pelvis is intact.

NECK:

The neck presents an intact hyoid bone as well as thyroid and cricoid cartilages.
The larynx is comprised of unremarkable vocal cords and folds, appearing widely
patent without foreign material, and is lined by smooth, glistening mucosa. The
epiglottis shows no edema, trauma or pathologic lesions. There is no hemorrhage
of the anterior musculature of the neck. The vasculature of the anterior neck is
unremarkable. The trachea and cervical spine are in the midline presenting no
traumatic injuries or pathologic lesions.

CARDIOVASCULAR SYSTEM:

The heart weighs 474 grams. The left ventricle makes up the entirety of the apex.
The endocardium is smooth. The foramen ovale is closed. The myocardium is
red-brown without evidence of acute or remote infarction. The free wall of the left
ventricle is 1.3 cm in thickness, the interventricular septum 1.3 cm, and the right
ventricle 0.3 cm.

The coronary artery ostia are in the normal anatomical location. The coronary
arteries show focal moderate atherosclerotic stenosis up to 50% of the left anterior
descending. The left circumflex and right coronary arteries are widely patent with
minimal atheromatous change. There is a right dominant circulation.

The cardiac valves are unremarkable with the tricuspid, pulmonary, mitral and
aortic valves showing thin delicate leaflets with no vegetations or lesions present.

The aorta is unremarkable.

RESPIRATORY SYSTEM:

The tracheobronchia! tree contains no edema fluid, aspirated gastric contents or
other foreign material and is lined by smooth, glistening mucosa. The right lung
weighs 859 grams and the left 673 grams. The pleural surfaces of the lungs are
smooth and glistening with minimal anthracosis. On sectioning, the lungs
demonstrate moderate congestion. There are no cysts, abnormal masses or other
discrete lesions identified. The pulmonary arterial system is unremarkable without
thromboemboli or atherosclerosis.

 

 
 

 

‘ a :
Page 6 of 7 17713400
SOLIS, Juan Manuel

GASTROINTESTINAL SYSTEM:

The esophagus is intact lined by smooth glistening mucosa without erosions or
varices. The gastroesophageal junction is normal. The stomach shows normal
rugal folds without gastritis or ulcers and is empty. The small and large bowel
appear grossly unremarkable. The appendix is present and unremarkable.

The pancreas has a yellow lobulated cut surface without hemorrhage, calcification,
fat necrosis, pseudocysts or masses.

HEPATOBILIARY SYSTEM:

The liver weighs 2405 grams and has a nodular surface. On sectioning the hepatic
parenchyma is tan-brown, nodular and fibrotic. No dominant masses are
identified. The gallbladder is unremarkable containing 50 mL of yellow-green bile
and no calculi. The mucosa is green and velvety. The extrahepatic biliary system
is patent.

RETICULOENDOTHELIAL (HEMATOPOIETIC) SYSTEM:

The spleen is enlarged and weighs 486 grams with a gray smooth capsule. On
sectioning, the parenchyma is reddish-brown and soft. Examination of the cervical,
axillary, mediastinal, abdominal and inguinal lymph nodes reveals no
lymphadenopathy. The examined bone marrow is red and firm without lesions.
The thymus gland is involuted, appropriate for age.

GENITOURINARY SYSTEM:

The right and left kidneys weigh 266 grams and 252 grams, respectively. The
capsules strip with ease and the cortical surfaces are smooth. On sectioning the
cortex is of normal thickness, with a well-defined corticomedullary junction and
unremarkable medullae. The pelves and calyces are of normal size and lined by
gray glistening mucosa. There are no calculi. The ureters are of normal caliber in
the retroperitoneum. The renal arteries and veins are normal.

The urinary bladder is unremarkable containing no urine.

The prostate gland and seminal vesicles are unremarkable. The testes are not
removed.

 

 
 

woe

RIG
Page 7 of 7 AV _1713400
SONS, Juan Manuel

ENDOCRINE SYSTEM:

The thyroid gland is of normal size and shape with a red-brown cut-surface and no
lesions. Parathyroid glands are not identified. The adrenal glands have yellow
cortices of normal thickness and the medullae show no lesions or hemorrhage.
The pituitary gland is of normal size with no gross pathologic lesions.

HEAD AND CENTRAL NERVOUS SYSTEM:

A scalp incision, craniotomy, and removal of the brain are performed in the usual
fashion. There is evidence of traumatic injury and medical therapy of the head

including the skull and brain (see THERAPEUTIC INTERVENTION and
EVIDENCE OF INJURY).

The brain weighs 1475 grams. Serial sections demonsirate no evidence of
underlying natural disease.

Vil. IDENTIFICATION: The decedent is identified by fingerprints.

 

 

SPECIMENS AND EVIDENCE COLLECTED

 

 

1: 11 mL subclavian blood, 14 mL aortic blood, 14 mL urine and 7 mL of
vitreous for toxicology

Representative tissue sections in formalin

Fingerprints and palmprints

Forensic evidence:

a. Blood card

b. Scalp hair

c. Facial hair

d. Pubic hair

A, Representative photographs

ge GETS

EDC: 11/28/17
Dictated: 8/28/17
Transcribed: 9/8/17
Completed: 11/15/17
RCF:bb

 

 

 
Forensic Toxicology Results

 

Office of Chief Medical Examiner
Toxicology Laboratory Service

200 Feliks Gwozdz Place

Fort Worth, Texas 76104

Name: Juan Manuel Solis

Case Number: 1713400

Toxicology Work Number: 1702848

 

Nizam Peerwani, M.D... DABFP

Chief Medical Examiner

Robert Johnson, PH.D., DABFT

Chief Toxicologist

Service Request Number: 002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Specimen Drug Result Drug Amount | Instrument Used | Performed By
Subclavian Blood | Ethanol NEGATIVE GC/FID K. SCOTT
URINE Amphetamine ELISA NEGATIVE ELISA | B. LANDRY

_URINE Methamphetamine ELISA NEGATIVE ELISA B. LANDRY
URINE | PHC ELISA NEGATIVE ELISA _B. LANDRY
URINE Opiate ELISA POSITIVE ELISA B. LANDRY

| URINE Cocaine ELISA NEGATIVE ELISA B. LANDRY |
URINE Benzodiazepine ELISA POSITIVE ELISA B. LANDRY
URINE Oxycodone ELISA NEGATIVE ELISA B. LANDRY

PURINE | Fentanyl ELISA NEGATIVE ELISA | B. LANDRY

| URINE ACID NEGATIVE GCMS C. LEWIS
Subclavian Blood MORPHINE POSITIVE 174 ng/mL LCMS _ C, WHEELER

| URINE MORPHINE _ POSITIVE LCMS C. WHEELER
Subclavian Blood NORDIAZEPAM POSITIVE 92 ng/mL LCMS C. WHEELER
URINE | NORDIAZEPAM POSITIVE LCMS C, WHEELER

 

 

 

Approved By:

 

Approved Date: _
TARRANT COUNTY MEDICAL EXAMINER’S DISTRICT
SERVING TARRANT, PARKER, JOHNSON & DENTON
COUNTIES

Investigator’s Report

CASE #: 1713400 Tarrant TYPE: Jurisdiction IDENTITY: Identified
NIZAM PEERWANI, M.D. MICHAEL FLOYD
CHIEF MEDICAL EXAMINER CHIEF FORENSIC DEATH INVESTIGATOR

 

DECEASED: Juan Manuel Solis
ADDRESS: 113 Tracy St., Stephenville, Texas 76401

AGE: 52 BIRTH DATE: 2/16/1965 MARITAL STATUS: Married
PHONE: RACE OR COLOR: Hispanic SEX: M

HEIGHT: 5' 7" WEIGHT: 181.1 Ib.

SSN: MANNER OF DRESS:

OCCUPATION:

PLACE OF EMPLOYMENT:

DATE OF DEATH: 8/26/2017 TIME OF DEATH: 20:50

PLACE OF DEATH DESCRIPTION: Hospice Inpatient Unit
ADDRESS OF DEATH: 1111 Summit Ave., Fort Worth, Texas 76102
HOSPITALIZED: Yes

ADMIT DATE: 8/5/2017 ADMIT TIME: 21:39
ENVIRONMENT CONDITION: controlled
CHARACTERISTIC OF PREMISES: indoors

DATE/TIME M.E, NOTIFIED: 8/26/2017 21:15

ARRIVED:

REPORTING PERSON: Kerri Thomas, R.N.

REPORTING AGENCY: Community Hospice

ADDRESS: 1111 Summit Ave., Fort Worth, Texas 76102
PHONE: (817)870-9995

PRONOUNCED DEAD BY: Kerri Thomas, R.N.
PRONOUNCING AGENCY: Community Hospice of Texas
LAST TREATED BY:

DATE/TIME OF OCCURRENCE: 8/5/2017 23:00

INJURY AT WORK: NO

PLACE OF OCCURRENCE: Sports Bar

LOCATION: 2025 E. Washington St., Stephenville, Texas 76401
TRAUMA RELATED: Yes

WITNESSED BY: Donald Smith

IDENTIFICATION TYPE: Visual

DATE/TIME OF IDENTIFICATION: 8/26/2017 -Time: 19:35
IDENTIFIED BY:

IDENTIFICATION STATUS: Positive ID

ADDRESS:

PHONE:

COMMENTS:

WITNESSED BY: ShaVonda Jones

IDENTIFICATION TYPE: Fingerprint

DATE/TIME OF IDENTIFICATION: 8/28/2017 -Time: 13:05
IDENTIFIED BY:

IDENTIFICATION STATUS: Positive ID

ADDRESS:

PHONE:

COMMENTS: Postmortem inked fingerprints collected from the remains. Antemortem fingerprints

8/14/2020
Page |
TARRANT COUNTY MEDICAL EXAMINER’S DISTRICT
SERVING TARRANT, PARKER, JOHNSON & DENTON
COUNTIES

Investigator’s Report

CASE #: 1713400 Tarrant TYPE: Jurisdiction IDENTITY: Identified
NIZAM PEERWANI, M.D. MICHAEL FLOYD
CHIEF MEDICAL EXAMINER CHIEF FORENSIC DEATH INVESTIGATOR

 

obtained from the TXDPS based on the tentative identity. Subsequent comparisons resulted in the
identification of the remains as: Juan Manuel Solis, H/M,02/16/1965.

 

NEXT OF KIN NOTIFICATION DATE/TIME: 8/26/2017 20:50
NOTIFIED BY: Kerri Thomas, R.N.

NOTIFYING AGENCY: Community Hospice

NEXT OF KIN NAME:

RELATIONSHIP:

COMMENTS:

ADDRESS:

PHONE:

BODY TO: TCME CONVEYANCE: Accucare
FUNERAL HOME: TBD

NAME OF RELEASING AUTHORITY:
RELATIONSHIP:
DISPOSITION OF PROPERTY:

MEDICAL INVESTIGATOR:
Donald Smith

8/14/2020
Page 2
CHU.24451
CAUSE NO. CV35251

VANESSA BOLANOS, MAYRA_ § IN THE DISTRICT COURT
BOLANOS, AND SHELIA WALTONAS §
NEXT FRIEND OF JUAN MANUEL §
SOLIS, DECEDENT, §
Plaintiffs, § ERATH COUNTY, TEXAS
§
VS. §
§
THE PURPLE GOAT, LLC and §
FRANCISCO SOTO, §
Defendants. § 266'4 JUDICIAL DISTRICT

DEFENDANT THE PURPLE GOAT, LLC’S OBJECTIONS AND
RESPONSES TO PLAINTIFE’S FIRST REQUESTS FOR ADMISSIONS

TO: Plaintiffs, VANESSA BOLANOS, MAYRA BOLANOS, AND SHELIA WALTON AS
NEXT FRIEND OF JUAN MANUEL SOLIS, DECEDENT, by and through her
attorney of record, Ms. Ali Crocker, Crocker Russell & Associates, 2401 Callender Road,
Suite 103, P. O. Box 1671, Mansfield, Texas 76063.

COMES NOW THE PURPLE GOAT, LLC, Defendant in the above entitled and

numbered cause, and in accordance with Rule 198 of the Texas Rules of Civil Procedure, serves

the following Responses to Plaintiff’ s First Request for Admissions.

DEFENDANT THE PURPLE GOAT, LLC’S OBJECTIONS AND
RESPONSES TO PLAINTIFF’S FIRST REQUESTS FOR ADMISSIONS Page 1
Respectfully submitted,

FLETCHER, FARLEY,
SHIPMAN & SALINAS, L.L.P.

/s/ Douglas D. Fletcher

DOUGLAS D. FLETCHER

State Bar No. 07139500

Email: doug. fletcher @ fletcherfarley.com
JOSEPH J. HARRISON

State Bar No. 24083143

Email: joe.harrison @ fletcherfarley.com
9201 North Central Expressway, Suite 600
Dallas, Texas 75231

(214) 987-9600

(214) 987-9866 [Fax]

 

 

ATTORNEYS FOR DEFENDANT
THE PURPLE GOAT, LLC

CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing instrument has been mailed,
telecopied, electronically served or hand delivered to all attorneys of record, in compliance with
Rule 21a. of the Texas Rules of Civil Procedure, on this the 21“ day of August, 2020.

/s/ Douglas D. Fletcher
Douglas D. Fletcher

DEFENDANT THE PURPLE GOAT, LLC’S OBJECTIONS AND
RESPONSES TO PLAINTIFF’S FIRST REQUESTS FOR ADMISSIONS Page 2
REQUESTS FOR ADMISSIONS

REQUEST NO. 1. Admit or deny on August 5, 2017 Juan Manuel Solis Bolanos was employed
by Purple Goat.

RESPONSE: Admitted.

REQUEST NO. 2. Admit or deny on August 5, 2017 at 5:00 p.m., Juan Manuel Solis Bolanos
was working his shift at the Purple Goat.

RESPONSE: Admitted.
REQUEST NO. 3. Admit or deny that Purple Goat employs undocumented workers.

RESPONSE: Defendant objects to Request for Admission No. 3. on the grounds of
relevancy insofar as said Request for Admission is not reasonably calculated to lead to admissible
evidence.

REQUEST NO. 4. Admit or deny Purple Goat has received one or more citations for violating
Texas Alcoholic Beverage Commission policies.

RESPONSE: Admitted.

REQUEST NO. 5. Admit or deny that Purple Goat does not deduct taxes from all its employees
pay checks.

RESPONSE: Defendant objects to Request for Admission No. 5. on the grounds of
relevancy insofar as said Request for Admission is not reasonably calculated to lead to admissible
evidence.

REQUEST NO. 6. Admit or deny Michael Howard was working as a bartender the day of the
incident, August 5, 2017.

RESPONSE: Admitted.

REQUEST NO. 7. Admit or deny Purple Goat knew or had knowledge that Juan Manuel Solis
Bolanos was an illegal resident when he was hired.

RESPONSE: Defendant objects to Request for Admission No. 7. on the grounds of
relevancy insofar as said Request for Admission is not reasonably calculated to lead to admissible
evidence.

REQUEST NO. 8. Admit or deny Purple Goat paid Juan Manuel Solis Bolanos in cash.

DEFENDANT THE PURPLE GOAT, LLC’S OBJECTIONS AND
RESPONSES TO PLAINTIFF’S FIRST REQUESTS FOR ADMISSIONS Page 3
RESPONSE: Defendant objects to Request for Admission No. 8. on the grounds of
relevancy insofar as said Request for Admission is not reasonably calculated to lead to admissible
evidence.

REQUEST NO.9. Admit or deny on August 5, 2017 Juan Manuel Solis Bolanos was working
at the Purple Goat as a bus boy.

RESPONSE: Denied.

REQUEST NO. 10. Admit or deny on August 5, 2017 Juan Manuel Solis Bolanos was working
as a dish washer.

RESPONSE: Admitted.

REQUEST NO. 11. Admit or deny on August 5, 2017 Juan Manuel Solis Bolanos was working
at the Purple Goat on the clock when the incident occurred.

RESPONSE: Defendant objects to Request for Admission No. 11 on the grounds that the
term “on the clock” as used in this Request is not defined. Defendant has admitted in Request
Request for Admission No. 10 that Juan Manuel Solis Bolanos was working as a dishwasher on
the day of the incident.

REQUEST NO. 12. Admit or deny Purple Goat did not withhold taxes on Juan Manuel Solis
Bolanos pay.

RESPONSE: Defendant objects to Request for Admission No. 12. on the grounds of
relevancy insofar as said Request for Admission is not reasonably calculated to lead to admissible
evidence.

REQUEST NO. 13. Admit or deny Purple Goat did not issue a 1099 to Juan Manuel Solis
Bolanos.

RESPONSE: Defendant objects to Request for Admission No. 13 on the grounds of
relevancy insofar as said Request for Admission is not reasonably calculated to lead to admissible
evidence.

REQUEST NO. 14. Admit or deny Purple Goat did not issue a W-2 to Juan Manuel Solis
Bolanos.

RESPONSE: Defendant objects to Request for Admission No. 14 on the grounds of
relevancy insofar as said Request for Admission is not reasonably calculated to lead to admissible
evidence.

REQUEST NO. 15. Admit or deny Purple Goat paid Juan Manuel Solis Bolanos hourly.

DEFENDANT THE PURPLE GOAT, LLC’S OBJECTIONS AND
RESPONSES TO PLAINTIFF’S FIRST REQUESTS FOR ADMISSIONS Page 4
RESPONSE: Defendant objects to Request for Admission No. 15 on the grounds of
relevancy insofar as said Request for Admission is not reasonably calculated to lead to admissible
evidence.

REQUEST NO. 16. Admit or deny Purple Goat paid Juan Manuel Solis Bolanos $7.25 an hour.

RESPONSE: Defendant objects to Request for Admission No. 16 on the grounds of
relevancy insofar as said Request for Admission is not reasonably calculated to lead to admissible
evidence.

REQUEST NO. 17. Admit or deny Juan Manuel Solis Bolanos clocked in at 5:00 p.m. for his
shift of August 5, 2017.

RESPONSE: Defendant objects to Request for Admission No. 17 on the grounds that the
term “clocked in” as used in this Request is not defined. Defendant has admitted in Request for
Admission No. 10 that Juan Manuel Solis Bolanos was working as a dishwasher on the day of the
incident.

REQUEST NO. 18. Admit or deny Juan Manuel Solis Bolanos clocked in at 4:00 p.m. for his
shift of August 5, 2017.

RESPONSE: Defendant objects to Request for Admission No. 18 on the grounds that the
term “clocked in” as used in this Request is not defined. Defendant has admitted in Request for
Admission No. 10 that Juan Manuel Solis Bolanos was working as a dishwasher on the day of the
incident.

REQUEST NO. 19. Admit or deny Juan Manuel Solis Bolanos never received any disciplinary
actions from Purple Goat.

RESPONSE: Defendant objects to Request for Admission for Admission No. 19. on the
grounds of relevancy insofar as said Request for Admission is not reasonably calculated to lead to
admissible evidence.

REQUEST NO. 20. Admit or deny Purple Goat has a system to track their employee’s work
hours.

RESPONSE: Defendant objects to Request for Admission No. 20. on the grounds of
relevancy insofar as said Request for Admission is not reasonably calculated to lead to admissible
evidence.

REQUEST NO. 21. Admit or deny Purple Goat has a system that keeps their employee’s work
schedules.

RESPONSE: Defendant objects to Request for Admission No. 21. on the grounds of
relevancy insofar as said Request for Admission is not reasonably calculated to lead to admissible
evidence.

DEFENDANT THE PURPLE GOAT, LLC’S OBJECTIONS AND
RESPONSES TO PLAINTIFF’S FIRST REQUESTS FOR ADMISSIONS Page 5
REQUEST NO. 22. Admit or deny that Purple Goat does not require its employees to wear non-
slip shoes.

RESPONSE: Defendant objects to Request for Admission No. 22. on the grounds of
relevancy insofar as said Request for Admission is not reasonably calculated to lead to admissible
evidence.

REQUEST NO. 23. Admit or deny Purple Goat does not conduct background check on its
employees.

RESPONSE: Defendant objects to Request for Admission No. 23. on the grounds of
relevancy insofar as said Request for Admission is not reasonably calculated to lead to admissible
evidence.

REQUEST NO. 24. Admit deny Purple Goat requires all employees to be TABC certified.

RESPONSE: Denied.

REQUEST NO. 25. Admit or deny Michael Howard was TABC certified on August 5, 2017.

RESPONSE: Admitted.

REQUEST NO. 26. Admit or deny Michael Howard has one or more citations against his TABC
certification as of August 31, 2017.

RESPONSE: Admitted.

REQUEST NO. 27. Admit or deny Purple Goat informed TABC of the incident on August 5,
2017.

RESPONSE: Defendant objects to Request for Admission No. 27. on the grounds of
relevancy insofar as said Request for Admission is not reasonably calculated to lead to admissible
evidence.

REQUEST NO. 28. Admit or deny Michael Howard is currently employed by the Purple Goat.

RESPONSE: Denied.

REQUEST NO. 29. Admit or deny Juan Manuel Solis Bolanos had valid food handler license
as of August 5, 2017.

RESPONSE: Defendant objects to Request for Admission No. 29. on the grounds of
relevancy insofar as said Request for Admission is not reasonably calculated to lead to admissible
evidence.

DEFENDANT THE PURPLE GOAT, LLC’S OBJECTIONS AND
RESPONSES TO PLAINTIFF’S FIRST REQUESTS FOR ADMISSIONS Page 6
REQUEST NO. 30. Admit or deny that Juan Manuel Solis Bolanos had a valid TABC
certification as of August 5, 2017.

RESPONSE: Denied.

REQUEST NO. 31. Admit or deny Francisco Soto consumed multiple alcoholic beverages at
the Purple Goat on August 5, 2107.

RESPONSE: Denied.

REQUEST NO. 32. Admit or deny that Francisco Soto was a frequent customer of the Purple
Goat as of August 5, 2017.

RESPONSE: Defendant admits that Francisco Soto has been a customer at The Purple
Goat on at least one occasion prior to the incident basis of suit on August 5, 2017.

REQUEST NO. 33. Admit or deny Juan Manuel Solis Bolanos consumed alcohol while still on
the clock.

RESPONSE: Defendant objects to Request for Admission No. 33 on the grounds that the
term “on the clock” as used in this Request is not defined. Subject to that objection and based
upon Defendant’s reasonable inquiry, the information known or reasonably obtainable by it is
insufficient to enable it to either admit or deny Request for Admission No. 33, and therefore would
deny same.

REQUEST NO. 34. Admit or deny that more than one bartender was working on August 5, 2017
at 6:00 p.m.

RESPONSE: Admitted.
REQUEST NO. 35. Admit or deny Michael Howard served Bolanos alcohol.
RESPONSE: Denied.

REQUEST NO. 36. Admit or deny Francisco Soto represented to Michael Howard was at the
Purple Goat on August 5, 2017 to collect a debt from Juan Manuel Solis Bolanos.

RESPONSE: Defendant objects to Request for Admission No. 36. on the grounds that the
request is unintelligible, therefore Defendant denies same.

REQUEST NO. 37. Admit or deny Francisco Soto asked Michael Howard to get Juan Manuel
Solis Bolanos from the kitchen on August 5, 2017.

RESPONSE: At this time, based upon Defendant’s reasonable inquiry, the information
known or reasonably obtainable by it is insufficient to enable it to either admit or deny Request
No. 37, and therefore would deny same.

DEFENDANT THE PURPLE GOAT, LLC’S OBJECTIONS AND
RESPONSES TO PLAINTIFF’S FIRST REQUESTS FOR ADMISSIONS Page 7
REQUEST NO. 38. Admit or deny that Michael Howard went to get Juan Manuel Solis Bolanos
from the kitchen to meet with Francisco Soto on August 5, 2017.

RESPONSE: At this time, based upon Defendant’s reasonable inquiry, the information
known or reasonably obtainable by it is insufficient to enable it to either admit or deny Request

for Admission No. 37, and therefore would deny same.

REQUEST NO. 39. Admit or deny that Purple Goat had security cameras on the premises on
August 5, 2017.

RESPONSE: Admitted.

REQUEST NO. 40. Admit or deny Purple Goat had cameras inside the building on August 5,
2017.

RESPONSE: Admitted.

REQUEST NO. 41. Admit or deny Purple Goat had cameras on the outside of the building on
August 5, 2017.

RESPONSE: Admitted.

REQUEST NO. 42. Admit or deny that Purple Goat’s security camaras [sic] were working on
August 5, 2017.

RESPONSE: Admitted.

REQUEST NO. 43. Admit or deny Purple Goat records its security camara [sic] footage.
RESPONSE: Admitted

REQUEST NO. 44. Admit or deny Purple Goat had footage of the incident on August 5, 2017.

RESPONSE: Defendant admits it had footage of the incident for seven days after August
5, 2017 per its camera footage retention policy.

REQUEST NO. 45. Admit or deny the security camera recording of the incident was not
preserved.

RESPONSE: Admitted.

REQUEST NO. 46. Admit or deny Purple goat was contacted by local police on August 5, 2017
regarding the incident.

DEFENDANT THE PURPLE GOAT, LLC’S OBJECTIONS AND
RESPONSES TO PLAINTIFF’S FIRST REQUESTS FOR ADMISSIONS Page 8
RESPONSE: Defendant would admit that members of the local law enforcement
organization came to the premises on August 5, 2017.

REQUEST NO. 47. Admit or deny one or more customers heard the incident.

RESPONSE: At this time, based upon Defendant’s reasonable inquiry, the information
known or reasonably obtainable by it is insufficient to enable it to either admit or deny Request
No. 47, and therefore would deny same.

REQUEST NO. 48. Admit or deny one or more customers saw the incident.

RESPONSE: At this time, based upon Defendant’s reasonable inquiry, the information
known or reasonably obtainable by it is insufficient to enable it to either admit or deny Request
for Admission No. 48, and therefore would deny same.

REQUEST NO. 49. Admit or deny one or more employees of the Purple goat heard the incident.

RESPONSE: Admitted.

REQUEST NO. 50. Admit or deny one or more employees of the Purple goat saw the incident.

RESPONSE: Admitted.

REQUEST NO. 51. Admit or deny one or more employees of the Purple goat saw Juan Manuel
Solis Bolanos consume alcohol on August 5, 2017 while he was working.

RESPONSE: Denied.

REQUEST NO. 52. Admit or deny one or more employees of the Purple goat had knowledge
that Juan Manuel Solis Bolanos consumed alcohol on August 5, 2017 while he was working.

RESPONSE: Denied.
REQUEST NO. 53. Admit or deny Haylie Adams called 911 on August 5, 2017.
RESPONSE: Admitted.

REQUEST NO. 54. Admit or deny the police department came to the Purple Goat on August 5,
2017.

RESPONSE: Defendant admits that members of the local law enforcement organization
came to The Purple Goat on August 5, 2017, the date of the incident basis of suit.

REQUEST NO. 55. Admit or deny there have been other altercations between a customer and
an employee.

DEFENDANT THE PURPLE GOAT, LLC’S OBJECTIONS AND
RESPONSES TO PLAINTIFF’S FIRST REQUESTS FOR ADMISSIONS Page 9
RESPONSE: At this time, based upon Defendant’s reasonable inquiry, the information
known or reasonably obtainable by it is insufficient to enable it to either admit or deny Request
for Admission No. 55, and therefore would deny same.

REQUEST NO. 56. Admit or deny that there have been previous altercations between a
customer and another customer at the Purple Goat.

RESPONSE: At this time, based upon Defendant’s reasonable inquiry, the information
known or reasonably obtainable by it is insufficient to enable it to either admit or deny Request
for Admission No. 56, and therefore would deny same.

REQUEST NO. 57. Admit or deny that there have been previous alterations between a customer
and an employee at the Purple Goat.

RESPONSE: At this time, based upon Defendant’s reasonable inquiry, the information
known or reasonably obtainable by it is insufficient to enable it to either admit or deny Request
for Admission No. 57, and therefore would deny same.

REQUEST NO. 58. Admit or deny after the incident on August 5, 2017 Purple Goat placed signs
stating Purple Goat was not liable for injuries on its premises.

RESPONSE: Defendant objects to Request for Admission No. 58. on the grounds of
relevancy insofar as said Request for Admission is not reasonably calculated to lead to admissible
evidence.

REQUEST NO. 59. Admit or deny you were aware Juan Manuel Solis Bolanos was married to
Sheila Walton.

RESPONSE: Denied.

REQUEST NO. 60. Admit or deny Purple Goat did not notify Sheila Walton that Juan Manuel
Solis Bolanos was taken to the hospital.

RESPONSE: At this time, based upon Defendant’s reasonable inquiry, the information
known or reasonably obtainable by it is insufficient to enable it to either admit or deny Request
for Admission No. 60, and therefore would deny same.

REQUEST NO. 61. Admit or deny that no representative of the Purple Goat called Sheila
Walton after the incident on August 5, 2017.

RESPONSE: At this time, based upon Defendant’s reasonable inquiry, the information
known or reasonably obtainable by it is insufficient to enable it to either admit or deny Request

for Admission No. 61, and therefore would deny same.

REQUEST NO. 62. Admit or deny Sheila Walton came to Purple Goat on August 6, 2017.

DEFENDANT THE PURPLE GOAT, LLC’S OBJECTIONS AND
RESPONSES TO PLAINTIFF’S FIRST REQUESTS FOR ADMISSIONS Page 10
RESPONSE: At this time, based upon Defendant’s reasonable inquiry, the information
known or reasonably obtainable by it is insufficient to enable it to either admit or deny Request
for Admission No. 62, and therefore would deny same.

REQUEST NO. 63. Admit or deny Sheila Walton asked employees of Purple Goat where her
husband was on August 6, 2017.

RESPONSE: At this time, based upon Defendant’s reasonable inquiry, the information
known or reasonably obtainable by it is insufficient to enable it to either admit or deny Request
for Admission No. 63, and therefore would deny same.

REQUEST NO. 64. Admit or deny as of August 5, 2017, Purple Goat had a valid and up to date
commercial insurance policy.

RESPONSE: Defendant would object to Request for Admission No. 64. on the grounds
of relevancy insofar as said Request for Admission is not reasonably calculated to lead to
admissible evidence.

REQUEST NO. 65. Admit or deny on August 5, 2017 Purple Goat’s had a valid and up to date
liquor insurance policy.

RESPONSE: Defendant objects to Request for Admission No. 65. on the grounds of
relevancy insofar as said Request for Admission is not reasonably calculated to lead to admissible
evidence.

REQUEST NO. 66. Admit or deny you sent the Original Petition to the commercial insurance

carrier.

RESPONSE: Defendant objects to Request for Admission No. 66. on the grounds of
relevancy insofar as said Request for Admission is not reasonably calculated to lead to admissible
evidence.

REQUEST NO. 67. Admit or deny you sent the Original Petition to the liquor liability carrier.

RESPONSE: Defendant objects to Request for Admission No. 67. on the grounds of
relevancy insofar as said Request for Admission is not reasonably calculated to lead to admissible
evidence.

REQUEST NO. 68. Admit or deny you sent the Amended Petition to the commercial insurance
carrier.

RESPONSE: Defendant objects to Request for Admission No. 68. on the grounds of
relevancy insofar as said Request for Admission is not reasonably calculated to lead to admissible
evidence.

REQUEST NO. 69. Admit or deny you sent the Amended Petition to the liquor liability carrier.

DEFENDANT THE PURPLE GOAT, LLC’S OBJECTIONS AND
RESPONSES TO PLAINTIFF’S FIRST REQUESTS FOR ADMISSIONS Page 11
RESPONSE: Defendant objects to Request for Admission No. 69. on the grounds of
relevancy insofar as said Request for Admission is not reasonably calculated to lead to admissible
evidence.

REQUEST NO. 70. Admit or deny that Francisco Soto has not been indicted for charges arising
out of the incident that occurred between him and Juan Manuel Solis Bolanos.

RESPONSE: At this time, based upon Defendant’s reasonable inquiry, the information
known or reasonably obtainable by it is insufficient to enable it to either admit or deny Request
for Admission No. 70, and therefore would deny same.

REQUEST NO. 71. Admit or deny that the Purple Goat gave witness statements to the
Stevensville Police regarding the incident that occurred on August 5, 2017.

RESPONSE: Defendant admits that it has cooperated with the appropriate law
enforcement organization regarding said organization’s investigation of the incident.

REQUEST NO. 72. Admit or deny that the Purple Goat did not have or employed private
security workers as of August 5, 2017.

RESPONSE: Denied.
REQUEST NO. 73. Admit or deny that the Purple Goat is a subsidiary of another company.

RESPONSE: Denied.

DEFENDANT THE PURPLE GOAT, LLC’S OBJECTIONS AND
RESPONSES TO PLAINTIFF’S FIRST REQUESTS FOR ADMISSIONS Page 12
Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Micala Munoz on behalf of Ali Crocker
Bar No. 24098868
micala@cralawfirm.com

Envelope ID: 51380495

Status as of 3/11/2021 4:03 PM MST

Associated Case Party: The Purple Goat, LLC

 

 

 

 

 

Name BarNumber | Email TimestampSubmitted | Status
David C. Colley 4583600 david.colley@fletcherfarley.com | 3/11/2021 10:44:37 AM | SENT
Douglas DFletcher sheila.landua@fletcherfarley.com | 3/11/2021 10:44:37 AM | SENT
Joe J.Harrison joe.harrison@fletcherfarley.com | 3/11/2021 10:44:37 AM | SENT
Rosa Lavin rosa.lavin@fletcherfarley.com 3/11/2021 10:44:37 AM | SENT

 

 

 

 

 

 

 

Associated Case Party: Vaness Bolanos

 

 

 

Name BarNumber | Email TimestampSubmitted | Status
Micala Munoz micala@cralawfirm.com | 3/11/2021 10:44:37 AM | SENT
Ali Crocker ali@cralawfirm.com 3/11/2021 10:44:37 AM | SENT

 

Kursten King

 

 

 

kursten@cralawfirm.com

 

3/11/2021 10:44:37 AM

 

SENT